DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant's claim set filed 11/14/2022 is under consideration. Claims 2-12 are pending.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-10, drawn to a method of making the device in Group I, in the reply filed on 11/14/2022 is acknowledged.
Claims 2-4 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.
Examination on the merits commences with claims 5-10 being considered only. The requirement is deemed proper and is therefore made final.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/054,095, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application does not provide adequate support for the limitation of culturing hepatocytes in said first microchannel. This is a critical limitation in the independent claim. The only mention of hepatocytes, or even liver cells, in the prior-filed application is in paragraph [0134] which states: “[a]dditionally or alternatively, one can treat at least one side of the membrane with Metabolism and storage cells such as Hepatocyte (liver cell), White fat cell, Brown fat cell, Liver lipocyte.” This broad recitation of that one can “treat” at least one side of the membrane with metabolism and storage cells such as hepatocyte, does not adequately support the claimed feature of culturing hepatocytes in said first microchannel. Therefore the effective filing date of the instant application is 07/31/2019, the date which the instant application was filed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 5 is drawn to method for culturing cells comprising providing a device having a body comprising a membrane positioned between a first microchannel and a second microchannel, and culturing hepatocytes in said first microchannel and endothelial cells in said second microchannel. The instant specification does not provide adequate support for the limitation of culturing hepatocytes in said first microchannel, which is a critical limitation in the independent claim. The only mention of hepatocytes, or even liver cells, in the instant specification is in paragraph [0134] which states: “[a]dditionally or alternatively, one can treat at least one side of the membrane with Metabolism and storage cells such as Hepatocyte (liver cell), White fat cell, Brown fat cell, Liver lipocyte.” This broad recitation of that one can “treat” at least one side of the membrane with metabolism and storage cells such as hepatocyte, does not adequately support the claimed feature of culturing hepatocytes in said first microchannel within the context of the claimed method. Therefore this feature of the independent claim lacks written description as this one sentence does not reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wikswo et al (US 2006/0154361; reference A) in view of Kaihara et al (2000, Journal of Pediatric Surgery, 35(9): 1287-1290; reference U).
Regarding claim 5, Wikswo teaches a bioreactor comprising culture medium with a barrier (membrane) dividing the chamber into a first subchamber (microchannel) and second subchamber (microchannel), wherein the barrier has porosity to allow the first subchamber and the second subchamber in fluid communication and allow at least one predetermined type of cells to permeate between the first subchamber and the second subchamber (see paragraph [0127], Figs. 1A and 1B). Regarding claim 5, Wikswo teaches the each subchamber is adapted for receiving a different cell type, and that examples of cell types that may be used include both hepatocytes and endothelial cells (see paragraph [0103] and [0145]). Regarding claim 5, Wikswo teaches the each subchamber is adapted for receiving a different cell type, and that examples of cell types that may be used include both hepatocytes and endothelial cells (see paragraphs [0103] and [0145]). Regarding claims 5 and 9-10, Wikswo teaches that the system is a perfusion system, that is designed for fluid flow through the channels such that biological agents and drugs can be delivered to the cells, and wherein the system comprises sensors to measure responses to the agents/drugs (see paragraphs [0052], [0160], [0231], [0233], [0235] and [0242]). Regarding claim 6, Wikswo teaches the membrane can include collagen, an extracellular matrix, at least one cell culture scaffold supportive to the layer of cells, or any combination of them (see paragraph [0208]).
Wikswo does not exemplify one channel comprising primary hepatocytes and the other comprising endothelial cells (claims 5). Wikswo does not teach the cells are grown for at least 7 days. Wikswo does not exemplify determining the level of expression of one or more proteins flow with a chemical (claims 8-9).
 Regarding claims 5 and 7, Kaihara exemplifies that primary and endothelial cells are both found together in the liver, and that they can be cultured together under flow conditions for 7 days (see abstract). Regarding claims 5 and 7, Kaihara exemplifies measuring the level of expression of albumin (a protein) after the treatment flow of medium (see abstract); any compound in the medium reads on chemical.
It would have been obvious to combine Wikswo and Kaihara to use Wikswo’s hepatocytes and endothelial cells in Wikswo’s system for 7 days, and measure the albumin expression. A person of ordinary skill in the art would have had a reasonable expectation of success in using Wikswo’s hepatocytes and endothelial cells in Wikswo’s system for 7 days, and measure the albumin expression because Wikswo teaches both these cell types are useful in the system and Kaihara teaches that albumin expression can be measured in this coculture. The skilled artisan would have been motivated to use Wikswo’s hepatocytes and endothelial cells in Wikswo’s system for 7 days, and measure the albumin expression because Wikswo teaches both these cell types are useful in the system and Kaihara establishes that albumin expression measurements are useful.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wikswo in view of Kaihara 2000 as applied to claims 5-7 and 9-10 above, and further in view of Kaihara et al (2008, Nature Biotechnology, 26(1): 120-126; reference V).
The teachings of Wikswo and Kaihara are discussed and relied upon above. 
Wikswo and Kaihara do not teach the hepatocytes are primary human hepatocytes (claim 8).
Regarding claim 8, Khetani teaches that primary human hepatocytes are useful for culture system to model liver functions (see page 121).
It would have been obvious to combine Wikswo and Kaihara with to Khetani use primary human hepatocytes as the hepatocytes in Wikswo’s system. A person of ordinary skill in the art would have had a reasonable expectation of success in using primary human hepatocytes as the hepatocytes in Wikswo’s system because Khetani teaches that primary human hepatocytes are useful for culture system to model liver functions. The skilled artisan would have been motivated to use primary human hepatocytes as the hepatocytes in Wikswo’s system because Khetani teaches that primary human hepatocytes are useful for culture system to model liver functions.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A MCNEIL/Examiner, Art Unit 1653